Citation Nr: 1630042	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  15-38 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma and pulmonary fibrosis.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1945 to January 1947 and in the United States Marine Corps from June 1951 to June 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In the August 2013 rating decision, the RO, in relevant part, denied service connection for chest fragment residuals (pulmonary fibrosis).  The Veteran filed a timely notice of disagreement; however, he died in August 2014, prior to the issuance of a statement of the case.  In October 2014 and August 2015, the RO recognized the appellant as a valid substitute claimant in place of the Veteran for the issue on appeal.  Accordingly, the appellant has been substituted as the claimant.

The Board notes that the Agency of Original Jurisdiction (AOJ) previously considered and denied a claim for service connection for asthma in a September 1985 rating decision.  However, additional service treatment records and service personnel records have been associated with the claims file since the September 1985 rating decision.  These records include documents that are relevant to the Veteran's claim, including progress reports and examination findings.  Therefore, 38 C.F.R. § 3.156(c) applies and the claim will be reconsidered on the merits.  38 C.F.R. § 3.156(c) (noting that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim).  Accordingly, a de novo review is proper for all respiratory disorders.  

The appellant testified at a video conference hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of that proceeding is associated with the record.  During the hearing, the appellant submitted additional evidence along with a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304 (2015).  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA electronic claims file contains VA medical records dated from October 2012 to September 2014, a September 2014 Social Security Administration Inquiry (SSA), and a September 2014 notice letter.  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary to obtain a fully adequate VA medical opinion.  The Veteran was afforded a VA examination in October 2012, during which the examiner diagnosed idiopathic pulmonary fibrosis.  The examiner opined that the Veteran's pulmonary fibrosis was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  However, the Board finds that the examiner's supporting rationale was insufficient.  In particular, although the examiner cited x-ray reports from the Veteran's service treatment records, he failed to comment on the relevance of the findings.  Moreover, the examiner did not provide an opinion as to the nature and etiology of the Veteran's asthma.    

The appellant also submitted an October 2015 order issued by the state of Colorado office of administrative courts, which denied her claim for workers' compensation death benefits.  In that decision, the administrative law judge noted that the medical evidence and testimony from Dr. S. and Dr. J. (initials used to protect privacy) suggested that the Veteran's pulmonary fibrosis was likely present while he was serving in the United States military during the 1950's.  However, the Board notes that the records upon which the decision was based are not associated with the claims file.  Moreover, the rationale provided in support of the opinions of Dr. S. and Dr. J. referenced the same x-ray findings from the Veteran's service treatment records that were cited by the October 2012 VA examiner.  However, neither the October 2012 VA examination report nor the opinions reported in the October 2015 workers' compensation decision, provided a sufficient rationale as to the relevance of the cited findings.  The Board is unable to resolve this matter on its own and is prohibited from making conclusions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board finds that an additional medical opinion is necessary to clarify the relationship between the Veteran's pulmonary fibrosis and the in-service findings.  

Furthermore, the Board notes that there is evidence in the record that suggests the Veteran may have had a respiratory illness prior to his second period of military service.  In this regard, the Veteran's service treatment records from his first period of service in the United States Army are largely unavailable.  However, a December 1946 separation examination noted that x-ray findings were negative.  Subsequently, a June 1951 x-ray report from three days after the Veteran's enlistment in the United States Marine Corps noted fibro calcific scaring in the right apex probably due to an old healed chronic pulmonary inflammatory disease.  However, the Veteran's enlistment examination did not note any respiratory disorders.  As such, the Veteran is presumed to have been in sound condition at entry into service.  38 U.S.C.A. § 1111 (West 2015); 38 C.F.R. § 3.304(b) (2015).  In such a case, the burden of proof falls on VA to demonstrate both that there is clear and unmistakable evidence that the disorder preexisted service and that it was not aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Therefore, on remand, the VA examiner should provide an opinion that adequately addresses this issue. 

Moreover, the record indicates that the Veteran received SSA benefits for a respiratory disorder.  However, there are no SSA records associated with the claims file.  Therefore, the AOJ should attempt to obtain any available records from SSA.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the appellant has contended that the Veteran's pulmonary fibrosis was due to in-service exposure to asbestos.  See June 2016 correspondence.  The Board notes that the Veteran's complete service personnel records are not associated with the claims file and there is no formal finding indicating that the records are unavailable.  Therefore, on remand, the AOJ should attempt to obtain the Veteran's complete service personnel records.  The AOJ should also conduct any other necessary development to determine whether the Veteran was exposed to asbestos during his military service.  See VA Adjudication Procedure Manual, M21-1, IV.ii.1.I.3 (information on developing claims for asbestos-related diseases).  

Lastly, the appellant has also alleged that the Veteran was exposed to radiation during service.  See June 2016 Board hearing transcript, 11.  On remand, the AOJ should provide the appellant appropriate notice regarding the criteria to substantiate a claim for service connection based on exposure to radiation.  Thereafter, the AOJ should determine whether further development regarding the claimed radiation exposure is appropriate.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the appellant a letter notifying her of the criteria and evidence necessary to substantiate a claim for service connection based on exposure to radiation.  

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records. 

3.  The AOJ should attempt to obtain any workers' compensation records, including the records upon which the October 2015 Colorado State administrative court decision was based.

4.  The AOJ should contact the appropriate facilities to obtain the Veteran's service personnel records for his periods of service in the United States Army from April 1945 to January 1947 and the United States Marine Corps from June 1951 to June 1954. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and her representative.

5.  After any additional records are associated with the claims file, the AOJ should take any appropriate steps to attempt to verify the claimed in-service asbestos exposure.  See M-21-1, IV.ii.1.I.3. All attempts and responses must be documented in the claims file.

6.  After completing the above development, the AOJ should refer the Veteran's claims file to the October 2012 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's respiratory disorders. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran and the appellant are competent to attest to factual matters of which they have first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran or the appellant, the examiner should state this with a fully reasoned explanation.

The examiner should identify all respiratory disorders that were present prior to the Veteran's death, to specifically include asthma and pulmonary fibrosis.  

For each diagnosis identified, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's periods of active duty service from April 1945 to January 1947 and from June 1951 to June 1954.  

If so, the examiner should state whether there is clear and unmistakable evidence that the disorder was NOT aggravated to a permanent degree beyond that which would be due to the natural progression of the disability.

For each diagnosis that did not clearly and unmistakably preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein.

In rendering his or her opinion, in addition to the other pertinent evidence of record, the examiner should consider the following:  
1) the December 1946 Army separation examination that noted negative chest x-ray findings; 2) the June 1951 United States Marine Corps enlistment examination; 3) the June 28, 1951, x-ray report that noted fibro calcific scarring in the right apex probably due to old healed chronic pulmonary inflammatory disease; 4) the March 1954 and April 1954 service treatment records that noted diagnoses of "DU pulmonary disease L.L.L." and pleurisy; 5) the April 1954 x-ray report that noted old parenchymal lesions with pleural reactions; 
6) the June 1954 separation examination that noted a normal clinical evaluation of the lungs and normal chest x-ray; 7) the June 22, 1954, x-ray report that noted calcific densities in the right apex and right 1st interspace and blunting of the left costophrenic angle; 8) the Veteran's lay statements regarding the onset of his symptoms of asthma (see, e.g., February 1984 private medical record from Penrose Hospital; June 1985 VA examination report; and August 2003 and January 2005 evaluations from the National Jewish Center performed by Dr. E.L.); 9) the June 1985 and October 2012 VA examination findings; 10) the post-service x-ray and CT findings, including the March 2001 and September 2003 private CT reports; 11) the Veteran's August 2014 death certificate; 12) the October 2015 Colorado state workers' compensation decision and the opinions discussed therein; 13) the medical articles submitted by the appellant in June 2016; and 13) the appellant's June 2016 testimony.

(The term "clear and unmistakable" means that the evidence is undebatable.) 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

8.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




